       Case 1:17-cv-00121-MAB Document 54          Filed 10/18/18   Page 1 of 29



                                    Slip Op. 18-136

               UNITED STATES COURT OF INTERNATIONAL TRADE


 ZHEJIANG QUZHOU LIANZHOU
 REFRIGERANTS CO., LTD
 AND ZHEJIANG QUHUA
 FLUOR-CHEMISTRY CO., LTD.,

                 Plaintiffs,

          v.

 UNITED STATES,                             Before: Mark A. Barnett, Judge
                                            Court No. 17-00121
                Defendant,
                                            PUBLIC VERSION
         and

 ARKEMA INC., THE CHEMOURS
 COMPANY FC LLC, HONEYWELL
 INTERNATIONAL INC., AND
 MEXICHEM FLUOR INC.,

               Defendant-Intervenors.


                                        OPINION

[Plaintiffs’ motion for judgment on the agency record is denied. Commerce’s Final
Determination is supported by substantial evidence and otherwise in accordance with
law; therefore, the Final Determination is sustained and judgment will enter for
Defendant.]

                                                            Dated: October 11, 2018

Jordan C. Kahn, Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP, of New York,
NY, argued for Plaintiffs. With him on the brief were Ned H. Marshak and Max F.
Schutzman.

Kelly A. Krystyniak, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for Defendant. With her on the brief
were Chad A. Readler, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Patricia M. McCarthy, Assistant Director. Of counsel on the brief was
       Case 1:17-cv-00121-MAB Document 54              Filed 10/18/18    Page 2 of 29



Court No. 17-00121                                                                   Page 2


David Richardson, Attorney, Office of Chief Counsel for Trade Enforcement and
Compliance, U.S. Department of Commerce, of Washington, DC.

Jonathan Zielinski, Cassidy Levy Kent (USA) LLP, of Washington, DC, argued for
Defendant-Intervenors. With him on the brief were James R. Cannon, Jr. and Ulrika K.
Swanson.

       Barnett, Judge: Plaintiffs Zhejiang Quzhou Lianzhou Refrigerants Co., Ltd.

(“Lianzhou”), and Zhejiang Quhua Fluor-Chemistry Co., Ltd. (“Quhua”) (together,

“Plaintiffs”), challenge the United States Department of Commerce’s (“Commerce” or

the “agency”) final determination in the antidumping duty investigation of 1,1,1,2

Tetrafluoroethane (R-134a) from the People’s Republic of China (“PRC” or “China”).

See 1,1,1,2 Tetrafluoroethane (R-134a) from the People’s Republic of China, 82 Fed.

Reg. 12,192 (Dep’t Commerce March 1, 2017) (final determination of sales at less than

fair value and aff. determination of critical circumstances, in part) (“Final

Determination”), ECF No. 19-4, and accompanying Issues and Decision Memorandum

(“I&D Mem.”), A-570-044 (Feb. 21, 2017), ECF No. 19-5. 1 Specifically, Plaintiffs

challenge Commerce’s denials of Lianzhou’s and Quhua’s requests for separate rates

and assignment thereto of the China-wide antidumping duty rate. See Confidential

Pls.’ Mot. for J. on the Agency R. and Mem. of Law in Supp. of Pls.’ Mot. for J. on the

Agency R. (“Pls.’ Mem.”), ECF No. 26. Defendant United States (“Defendant”) and




1 The administrative record is divided into a Public Administrative Record (“PR”), ECF
No. 19-1, and a Confidential Administrative Record (“CR”), ECF No. 19-2. Parties
submitted joint appendices containing record documents cited in their briefs. See Public
JA (“PJA”), ECF No. 42; Confidential JA (“CJA”), ECF Nos. 40-41. The court references
the confidential versions of the relevant record documents, if applicable, throughout this
opinion, unless otherwise specified.
       Case 1:17-cv-00121-MAB Document 54           Filed 10/18/18   Page 3 of 29



Court No. 17-00121                                                               Page 3


Defendant-Intervenors 2 support Commerce’s determination. See Def.’s Resp. to Pls.’

Mots. [sic] for J. on the Agency R. (“Def.’s Resp.”), ECF No. 32; Confidential Resp. Br.

of Arkema Inc., The Chemours Co. FC, LLC, Honeywell International Inc., and

Mexichem Fluor, Inc. (“Def.-Ints.’ Resp.”), ECF No. 33. For the following reasons,

Plaintiffs’ motion is denied.

                                      BACKGROUND

       On March 23, 2016, Commerce initiated an investigation into 1,1,1,2

Tetrafluoroethane (R-134a) from China alleged to have been sold in the United States

at less than fair value. See 1,1,1,2 Tetrafluoroethane (R-134a) from the People’s

Republic of China, 81 Fed. Reg. 18,830, 18,830 (Dep’t Commerce April 1, 2016)

(initiation of less than fair value investigation), PR 27, CJA Tab 3, PJA Tab 3, ECF No.

40. 3 In the notice of initiation, Commerce directed exporters and producers seeking a

separate rate to submit a separate rate application and respond to Commerce’s quantity

and value questionnaire. Id. at 18,834. Commerce further instructed that companies

selected as mandatory respondents must respond to all parts of the agency’s

antidumping questionnaire to be eligible for a separate rate. Id.

       Quhua timely submitted its separate rate application. See Quhua Separate Rate

Appl. (May 9, 2016) (“Quhua SRA”), CR 50-54, PR 70-71, CJA Tab 4, PJA Tab 4, ECF

No. 40. Commerce selected Lianzhou as a mandatory respondent; thus, Lianzhou



2 Defendant-Intervenors include Arkema Inc., The Chemours Co. FC, LLC, Honeywell
International Inc., and Mexichem Fluor, Inc. (collectively, “Defendant-Intervenors”).
3 The period of investigation is July 1, 2015 to December 31, 2015. Final

Determination, 82 Fed. Reg. at 12,192.
       Case 1:17-cv-00121-MAB Document 54           Filed 10/18/18    Page 4 of 29



Court No. 17-00121                                                                Page 4


submitted its request for a separate rate in Section A of its questionnaire response. See

Respondent Selection Mem. (Apr. 26, 2016) at 1, CR 34, PR 60, CJA Tab 10, PJA Tab

10, ECF No. 40; Lianzhou Sec. A Questionnaire Resp. (May 31, 2016) (“Lianzhou

AQR”) at 2-22, CR 66-83, PR 87-92, CJA Tab 5A, PJA Tab 5, ECF No. 40.

       In September 2016, Commerce preliminarily denied Lianzhou’s and Quhua’s

separate rate requests. See Decision Mem. for Prelim. Determination (Sept. 29, 2016)

(“Prelim. Mem.”) at 17, PR 172, CJA Tab 6, PJA Tab 6, ECF No. 41; Prelim. Denial of

Separate Rates (Sept. 29, 2016) (“Separate Rate Mem.”), CR 151, PR 176, CJA Tab 7,

PJA Tab 7, ECF No. 41. 4 Commerce determined that Plaintiffs’ respective chains of

ownership each extended to the Chinese government because Lianzhou and Quhua

are wholly-owned by Zhejiang Juhua Co., Ltd. (“Zhejiang Juhua”), 5 which, in turn, is

majority owned (55.86 percent) by Juhua Group Corporation (“Juhua Group”), a state-

owned enterprise (“SOE”) supervised by the State-owned Assets Supervision and

Administration Commission (“SASAC”) of Zhejiang province. Id. at 2 & n.9 (citing

Quhua SRA at 16, Exs. 7D, 12). 6 Commerce also noted that Juhua Group may “elect

Zhejiang Juhua’s directors . . . in accordance with the number of shares it owns, i.e.,



4 Thereafter, Lianzhou did not participate as a mandatory respondent. See Prelim.
Mem. at 3 (explaining that Commerce did not issue supplemental questionnaires to
Lianzhou on the basis of its preliminary finding of ineligibility for a separate rate).
5 Zhejiang Juhua is a “publicly-traded company listed on the Shanghai Stock

Exchange.” Lianzhou AQR at 11 (emphasis omitted); see also Quhua SRA at 12.
6 Exhibit 7D consists of various public announcements regarding actions taken at

Zhejiang Juhua’s annual shareholder meetings. See Quhua SRA, Ex. 7D. Exhibit 12
consists of letters documenting Zhejiang Juhua’s appointment of Quhua’s executive
director, supervisor, general manager, and person in charge of finance. See Quhua
SRA, Ex. 12.
       Case 1:17-cv-00121-MAB Document 54            Filed 10/18/18   Page 5 of 29



Court No. 17-00121                                                                 Page 5


55.86 percent.” Id. at 2. 7 Zhejiang Juhua, in turn, appoints Lianzhou’s and Quhua’s

executive director, supervisor, and general manager. Id. at 2 & nn.7,10 (citing, inter

alia, Lianzhou AQR at 22; 8 Quhua SRA at 16, Exs. 7D, 12). With respect to Lianzhou,

Commerce explained that “the general manager appoints other managers, including

deputy general managers.” Separate Rate Mem. at 2. With respect to Quhua,

Commerce explained that Article 9 of Quhua’s articles of association “establishes that

all operations, profit distribution, etc. are subject to review by Zhejiang Juhua, whose

management is subject to government control.” Separate Rate Mem. at 2 & n.11 (citing

Quhua SRA at 16, Exs. 7D, 12). 9

       On March 1, 2017, Commerce affirmed its preliminary finding in the Final

Determination. 82 Fed. Reg. at 12,194 n.16. Commerce confirmed that Plaintiffs are

each “indirectly majority-owned by an SOE,” i.e, Juhua Group, and explained that it

“would expect any majority shareholder, including a government, to have the ability to

control, and an interest in controlling, the operations of the company, including the




7 Certain information treated as business proprietary in the Separate Rate
Memorandum and other record documents is disclosed herein on the basis of Plaintiffs’
representation to the court that the information is now public.
8 Commerce also cited to “Ex. A-9 at Art. 9” of Lianzhou’s Section A Questionnaire

Response. Separate Rate Mem. at 2 n.7. Exhibit A-9 consists of letters documenting
Zhejiang Juhua’s appointment of Lianzhou’s executive director, supervisor, and general
manager; thus, there is no Article 9 therein. See Lianzhou AQR, Ex. A-9. Article 9 of
Lianzhou’s articles of association, however, provides for Zhejiang Juhua’s appointment
of Lianzhou’s executive director, supervisor, and general manager. See Lianzhou AQR,
Ex. A-7 at Art. 9.
9 Quhua’s articles of association are appended to its separate rate application at Exhibit

10. Article 9 governs Zhejiang Juhua’s responsibilities as sole shareholder. See Quhua
SRA, Ex. 10 at Art. 9.
       Case 1:17-cv-00121-MAB Document 54             Filed 10/18/18    Page 6 of 29



Court No. 17-00121                                                                   Page 6


selection of management and the [company’s] profitability.” I&D Mem. at 12 & n.65

(citing Lianzhou AQR at 11; Quhua SRA at 12). According to Commerce, “the majority

ownership holding in and of itself means that the government exercises, or has the

potential to exercise, control over the company’s operations generally.” Id. at 11.

Commerce pointed to the “various responsibilities” assigned to Juhua Group in Zhejiang

Juhua’s articles of association, id. at 13 & n. 68 (citing Quhua SRA, Ex. 7C (“Zhejiang

Juhua Arts. of Assoc.”)), and Zhejiang Juhua’s active participation in Plaintiffs’ daily

operations, id. at 12-13 & n.67 (citing Lianzhou AQR at 25).

       Commerce disagreed with Plaintiffs’ argument that Chinese law insulates them

from government control, finding instead that the various legal provisions relied upon by

Plaintiffs enable the government to “control the business activities of a company when

the government is a controlling shareholder.” Id. at 13 & n.73 (citation omitted).

       Commerce further disagreed with Plaintiffs’ argument that their respective

articles of association place control over their day-to-day operations with their

respective managers. Id. at 14-15. Upon review of those documents, Commerce

determined that “Quhua’s and Lianzhou’s management is beholden to Zhejiang Juhua,

the sole owner of each company, whose board is controlled by Juhua Group, which is

wholly state-owned.” Id. at 14 & n.81 (citing Lianzhou AQR, Ex. A-7; Quhua SRA, Ex.

10). According to Commerce, “[t]he fact that Quhua’s and Lianzhou’s shareholder

appoints and changes the executive directors, general managers, and supervisors does

not prove the absence of government control when the only shareholder, who is

majority owned by SASAC, controls all shareholder decisions.” Id. at 15.
          Case 1:17-cv-00121-MAB Document 54          Filed 10/18/18    Page 7 of 29



Court No. 17-00121                                                                     Page 7


       Commerce also rejected Plaintiffs’ argument that the agency had impermissibly

relied on the mere potential for government control by failing to cite to a specific

instance of Juhua Group exercising its legal right to control or influence Plaintiffs’

exports of subject merchandise. Id. Commerce noted that Plaintiffs bear the burden of

rebutting the presumption of government control, and evidence demonstrated that

“Juhua Group, has the right to ‘[perform] supervision on, making suggestion for or

inquiry on the operation of Zhejiang Juhua, the sole shareholder of Quhua and

Lianzhou.’” Id. at 15 & n.89 (citing Zhejiang Juhua Arts. of Assoc., Art. 32(III)).

       On May 18, 2017 Plaintiffs initiated this action challenging Commerce’s Final

Determination. Summons, ECF No. 1; Compl., ECF No. 8. Plaintiffs’ joint Rule 56.2

motion is fully briefed, and on September 11, 2018, the court heard oral argument. ECF

No. 47.

                          JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction pursuant to § 516A(a)(2)(B)(i) of the Tariff Act of 1930,

as amended, 19 U.S.C. § 1516a(a)(2)(B)(i)(2012), 10 and 28 U.S.C. § 1581(c) (2012).

The court will uphold an agency determination that is supported by substantial evidence

and otherwise in accordance with law. 19 U.S.C. § 1516a(b)(1)(B)(i). “Substantial

evidence is ‘such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Huaiyin Foreign Trade Corp. (30) v. United States, 322 F.3d




10All citations to the Tariff Act of 1930, as amended, are to Title 19 of the U.S. Code,
2012 edition, unless otherwise stated.
        Case 1:17-cv-00121-MAB Document 54           Filed 10/18/18   Page 8 of 29



Court No. 17-00121                                                                 Page 8


1369, 1374 (Fed. Cir. 2003) (quoting Consol. Edison Co. v. NLRB., 305 U.S. 197, 229

(1938)).

                                       DISCUSSION

   I.      Legal Framework Governing Separate Rate Status in Proceedings
           Involving Nonmarket Economy Countries

        In antidumping duty proceedings involving a country, such as China, that

Commerce considers to have a nonmarket economy, Commerce employs a rebuttable

presumption that all enterprises operating within that country are controlled by the

government. See Huaiyin Foreign Trade Corp., 322 F.3d at 1372; Sigma Corp. v.

United States, 117 F.3d 1401, 1405 (Fed. Cir. 1997) (reviewing and affirming

Commerce’s use of the presumption); Jiangsu Jiasheng Photovoltaic Tech. Co., Ltd. v.

United States (“Jiasheng I”), 38 CIT ___, ___, 28 F. Supp. 3d 1317, 1338 (2014).

Commerce assigns each exporter of subject merchandise a single countrywide rate,

unless the exporter requests an “individualized antidumping duty margin” and

“demonstrate[s] an absence of state control” over its export-related activities, Huaiyin

Foreign Trade Corp., 322 F.3d at 1372, both in law (de jure) and in fact (de facto),

Jiangsu Jiasheng Photovoltaic Tech. Co., Ltd. v. United States (“Jiasheng II”), 39 CIT

___, ___, 121 F. Supp. 3d 1263, 1266 (2015); see also Sigma Corp., 117 F.3d at 1405

(“no manufacturer would receive a separate antidumping duty rate unless it could

demonstrate that it enjoyed both de jure and de facto independence from the central

government”). The exporter of subject merchandise bears the burden of showing it is

autonomous of government control. AMS Assoc., Inc. v. United States, 719 F.3d 1376,
         Case 1:17-cv-00121-MAB Document 54          Filed 10/18/18    Page 9 of 29



Court No. 17-00121                                                                  Page 9


1379-80 (Fed. Cir. 2013); see also Sigma Corp., 117 F.3d at 1405-06 (Commerce’s

decision to place the burden on exporters is justified because exporters have best

access to information) (citing Zenith Elecs. Corp. v. United States, 988 F.2d 1573, 1583

(Fed. Cir. 1993)).

         To establish whether an exporter is eligible for a separate rate, Commerce

applies a test it first set forth in Sparklers from the People’s Republic of China, 56 Fed.

Reg. 20,588, 20,589 (Dep’t Commerce May 6, 1991) (final determination of sales at less

than fair value), and modified in Silicon Carbide from the People’s Republic of China, 59

Fed. Reg. 22,585, 22,586-87 (Dep’t Commerce May 2, 1994) (final determination of

sales at less than fair value); see also Policy Bulletin on the Topic of Separate-Rates

Practice and Application of Combination Rates in Antidumping Investigations involving

Non-Market Economy Countries (April 5, 2005) (“Policy Bulletin 05.1”) at 1-2, available

at http://enforcement.trade.gov/policy/bull05-1.pdf (last visited Oct. 4, 2018) (restating

the de jure and de facto criteria). Only Commerce’s finding pursuant to the de facto test

is challenged here. 11

         To determine whether an exporter is free of de facto government control,

Commerce considers four factors: (i) whether export prices are set by or subject to the

approval of a governmental authority; (ii) whether the exporter has authority to negotiate

and sign contracts and other agreements; (iii) whether the exporter has autonomy from

the government in making decisions regarding the selection of its management; and (iv)




11   Commerce made no findings regarding de jure control. See I&D Mem. at 10-16.
         Case 1:17-cv-00121-MAB Document 54          Filed 10/18/18    Page 10 of 29



Court No. 17-00121                                                                 Page 10


whether the exporter retains the proceeds of its export sales and makes independent

decisions regarding the disposition of profits or financing of losses. Policy Bulletin 05.1

at 2; see also Jiasheng I, 28 F. Supp. 3d at 1349.

         Here, Commerce’s denial of a separate rate turned on Plaintiffs’ failure to

establish that it met the third criterion regarding management selection. I&D Mem. at

12-15. Plaintiffs challenge Commerce’s determination as lacking substantial evidence

and unlawful. See generally Pls.’ Mem.

   II.      Whether Commerce’s Determination is Supported by Substantial
            Evidence

         A. Parties’ Contentions

         Plaintiffs contend that Commerce erroneously treated them as part of the PRC-

wide entity on the basis of mere potential for government control over management

selection through indirect majority ownership. Pls.’ Mem. at 31-35; Confidential Pls.’

Reply Br. (“Pls.’ Reply”) at 2-5, ECF No. 38. Plaintiffs further contend that extensive

record evidence demonstrates their autonomy from the government with regard to

management selection. Pls.’ Mem. at 28-31. Specifically, Plaintiffs contend that

Zhejiang Juhua’s articles of association and Chinese law together protect Zhejiang

Juhua from its controlling shareholder and ensure that “[t]he democratically elected

Zhejiang Juhua board selects its own management, as well as that for Plaintiffs.” Id. at

31 (asserting that “the public ownership of Zhejiang Juhua extinguishes any ability for

Juhua Group or SASAC to control the selection of Plaintiffs’ management.”). Plaintiffs

also contend that Commerce impermissibly denied their separate rate requests on the
         Case 1:17-cv-00121-MAB Document 54          Filed 10/18/18    Page 11 of 29



Court No. 17-00121                                                                     Page 11


basis of a single de facto criterion, id. at 24-28, and misapplied relevant judicial

precedent, id. at 35-41; see also Pls.’ Reply at 14-17 (seeking to distinguish cases

affirming separate rate denials when a state-owned enterprise held indirect majority

ownership). 12

         Defendant and Defendant-Intervenors contend that Commerce’s reliance on

indirect majority ownership to find that Plaintiffs failed to rebut the presumption of

government control is supported by substantial evidence. Def.’s Resp. at 16-17, 19-25;

Def.-Ints.’ Resp. at 7-11. Defendant further asserts that Commerce properly relied on

Plaintiffs’ failure to demonstrate autonomy with regard to management selection to deny

their separate rate requests, Def.’s Resp. at 18-19, and Commerce’s determination is

consistent with relevant judicial precedent, id. at 26-31; see also Def.-Ints.’ Resp. at 11-

14.

      B. Commerce’s Determination that Plaintiffs Failed to Rebut the Presumption
         of Government Control is Supported by Substantial Evidence

         Plaintiffs first challenge Commerce’s determination as “based entirely on

speculation” and “the mere potential for control” by their indirect majority government

owner. Pls.’ Mem. at 32, 35. Plaintiffs’ argument fails to recognize Commerce’s

reevaluation of the manner in which it interprets evidence of government ownership in



12Plaintiffs also contend that Defendant-Intervenors have advanced several arguments
supporting Commerce’s determination that Commerce itself did not rely upon. Pls.’
Reply at 7-8 (citing Def.-Ints.’ Resp. at 4, 11-19). It is well settled that the court may
only sustain the agency's decision “on the same basis articulated in the order by the
agency itself.” Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168–69
(1962). Accordingly, the court limits its consideration to the grounds advanced by
Commerce.
         Case 1:17-cv-00121-MAB Document 54         Filed 10/18/18    Page 12 of 29



Court No. 17-00121                                                                Page 12


connection with the presumption of government control as a result of a series of court

opinions issued in response to the Diamond Sawblades proceeding. See Diamond

Sawblades and Parts Thereof from the People's Republic of China, 71 Fed. Reg.

29,303 (Dep’t Commerce May 22, 2006) (final determination of sales at less than fair

value and final partial aff. determination of critical circumstances), as amended, 71 Fed.

Reg. 35,864 (Dep’t Commerce June 22, 2006); Advanced Tech. & Materials Co., Ltd. v.

United States (“AT&M I”), Slip. Op. 11-122, 2011 WL 5191016, at *1 (CIT Oct. 12,

2011); Advanced Tech. & Materials Co., Ltd. v. United States (“AT&M II”), 36 CIT ___,

885 F. Supp. 2d 1343 (2012); Advanced Tech. & Materials Co., Ltd. v. United States

(“AT&M III”), 37 CIT ___, 938 F. Supp. 2d 1342 (2013), aff’d, 581 F. App’x. 900, 901

(Fed. Cir. 2014); 13 I&D Mem. at 11 (noting Commerce’s ongoing evaluation of its

practice).

         In litigation arising out of the Diamond Sawblades proceeding, the domestic

industry challenged Commerce’s grant of a separate rate to Advanced Technology &

Materials Co. Ltd., Beijing Gang Yan Diamond Products Company, and Gang Yan

Diamond Products, Inc. (collectively, “AT&M”). See AT&M I, 2011 WL 5191016, at *1.

Commerce had initially granted AT&M a separate rate even though AT&M was majority-

owned by the Central Iron and Steel Institute (“CISRI”), which, in turn, was wholly-

owned and controlled by SASAC. Id. at *5. At the time, Commerce did not consider the

“activities of [an exporter’s] owner, or its owner's parent company,” when conducting its




13   The affirmance is nonprecedential. See Fed. Cir. Rule 32.1(b).
      Case 1:17-cv-00121-MAB Document 54            Filed 10/18/18   Page 13 of 29



Court No. 17-00121                                                                Page 13


separate rate analysis and, thus, had not addressed evidence showing that certain of

CISRI’s board-members sat on AT&M’s board and that AT&M’s president and vice

chairman sat on CISRI’s board. Id. at *10, *12. The court remanded Commerce’s

determination for further consideration of the implications of this indirect government

majority ownership. See id. at *10, *12, *14.

       On remand, Commerce initially affirmed its separate rate determination. See

AT&M II, 885 F. Supp. 2d at 1348-49. Commerce did not find the overlapping board

membership between AT&M and CISRI compelling on the basis that candidates

nominated by CISRI to sit on AT&M’s board required unanimous consent to gain

appointment and, thus, CISRI did not “‘control’ AT&M’s board,” and further noted that

“CISRI's representatives on the board are a minority in number.” Id. at 1348-49.

       The court again remanded Commerce’s determination for failure “to consider

important aspects of the problem.” Id. at 1349. The court noted that four of AT&M’s

nine directors were CISRI representatives and the absence of evidence that the five

“non-CISRI” directors were free from government control. Id. at 1358-59. The court

further noted that two of the “non-CISRI” directors occupied AT&M management

positions and, thus, were “beholden to the board that controls their pay.” Id. Because

“board members are properly presumed subject to governmental control, directly or

indirectly,” the court concluded that “true independence and autonomy remain[ed] in

doubt until proven otherwise.” Id. The court characterized Commerce’s reliance on the

absence of record evidence demonstrating SASAC’s exercise of its legal right to

intervene “in the selection of management and board members . . . as an evisceration of
        Case 1:17-cv-00121-MAB Document 54          Filed 10/18/18   Page 14 of 29



Court No. 17-00121                                                                Page 14


the presumption of state control.” Id. at 1358. The court opined that the presumption

had not been rebutted to the point of shifting the burden to the domestic industry to

prove actual instances of government intervention. Id.

        In the second remand redetermination, Commerce, under protest, 14 denied

AT&M’s separate rate request on the basis that it had not demonstrated autonomy from

the government with regard to management selection. AT&M III, 938 F. Supp. 2d at

1344. Commerce explained that “government control had the potential to pass from

SASAC through to [AT&M] via CISRI,” and this potential was exercised by CISRI’s

nomination of five AT&M board members and its placement of four of its officials on

AT&M’s board. Id. at 1345. The court sustained Commerce’s determination. Id. at

1353.

        Commerce’s “protest” notwithstanding, in subsequent proceedings Commerce

has viewed evidence of majority government ownership as “mean[ing] that the

government exercises or has the potential to exercise control over the company’s

operations generally, which may include control over, for example, the selection of

management . . . .” Decision Mem. for the Prelim. Determination of the Antidumping

Duty Investigation of Carbon and Certain Alloy Steel Wire Rod from the PRC, A-570-

012 (Aug. 29, 2014) (“Steel Wire Rod Mem.”) at 6-7, available at https://enforcement.

trade.gov/frn/summary/prc/2014-21335-1.pdf (last visited Oct. 4, 2018). Accordingly,



14By issuing a redetermination under protest, Commerce signals its disagreement with
the court’s opinion and preserves its right to appeal. See Meridian Prods. v. United
States, 890 F.3d 1272, 1276 n.3 (Fed. Cir. 2018) (citing Viraj Grp., Ltd. v. United States,
343 F.3d 1371, 1376 (Fed. Cir. 2003)).
       Case 1:17-cv-00121-MAB Document 54             Filed 10/18/18    Page 15 of 29



Court No. 17-00121                                                                      Page 15


Commerce now “consider[s] the level of government ownership where necessary.” Id.

at 7; see also id. at 8-9 (denying separate rates to certain exporters on the basis of

evidence of indirect majority government ownership); Issues and Decision Mem. for the

Final Aff. Determination in the Less-Than-Fair-Value Investigation of Hydrofluorocarbon

Blends and Components Thereof from the PRC, A-570-028 (June 21, 2016) at 50-53,

available at https://enforcement.trade.gov/frn/summary/prc/2016-15298-1.pdf (last

visited Oct. 4, 2018) (same); 1,1,1,2-Tetrafluoroethane from the PRC: Issues and

Decision Mem. for the Final Determination of Sales at Less Than Fair Value

Antidumping Duty Investigation, A-570-998 (Oct. 14, 2014) at 8-10, available at

https://enforcement.trade.gov/frn/summary/prc/2014-24903-1.pdf (last visited Oct. 4,

2018) (same).

       The court recently addressed Commerce’s use of the word “potential” as it now

relates to government control in cases involving majority and minority government

ownership. See An Giang Fisheries Imp. and Exp. Joint Stock Co. v. United States (“An

Giang II”), 42 CIT ___, ___, 284 F. Supp. 3d 1350, 1361-64 (2018). 15 In An Giang II,

the court explained that, in the context of majority government ownership, “potential

control . . . is, for all intents and purposes, actual control” because “the majority

shareholder can typically control the operations of a company without actually removing

directors or management since it is clear that directors or management could be




15An Giang II represents the court’s opinion following the remand ordered in An Giang
Fisheries Imp. and Exp. Joint Stock Co. v. United States (“An Giang I”), 41 CIT ___,
___, 203 F. Supp. 3d 1256 (2017).
       Case 1:17-cv-00121-MAB Document 54             Filed 10/18/18   Page 16 of 29



Court No. 17-00121                                                                 Page 16


removed.” Id. at 1359 (citing AT&M III, 938 F. Supp. 2d at 1348; Jiasheng II, 121 F.

Supp. 3d at 1266) (emphasis added). In contrast, when, as in An Giang II, there is

minority government ownership, the phrase “potential control” may not suggest “actual

control.” Id. Under those circumstances, “Commerce has required additional indicia of

control prior to concluding that a respondent company could not rebut the presumption

of de facto government control.” Id.; see also id. at 1361-1364 (affirming Commerce’s

denial of a separate rate in light of evidence that an exporter’s general director was

“beholden” to the minority government shareholder responsible for appointing him, as

well as evidence that company employees were “beholden” to the general director that

controlled their pay and had the ability to fire them).

       The foregoing discussion demonstrates that Commerce views government

ownership differently depending on whether the government is a majority or minority

owner. Evidence of legal separation between an exporter subject to the nonmarket

economy presumption of government control and its parent company (and its parent’s

state-owned parent company) of the type relied upon by Plaintiffs here may rebut the

presumption of de facto control over management selection when the government holds

a minority stake. Cf. Jiasheng II, 121 F. Supp. 3d at 1268-73 (affirming Commerce’s

grant of a separate rate on the basis that evidence of minority ownership alone was

insufficient to demonstrate de facto control); An Giang II, 284 F. Supp. 3d at 1361-64

(affirming Commerce’s denial of a separate rate in light of evidence of minority

ownership plus instances of actual control). In contrast, when, as here, the government

owns a majority stake, legal separation between the exporter and its direct and indirect
      Case 1:17-cv-00121-MAB Document 54            Filed 10/18/18   Page 17 of 29



Court No. 17-00121                                                                Page 17


parent companies does not rebut the presumption because of the ever-present potential

for the government to exert de facto control over the exporter’s operations and

management selection, and the expectation that it would do so. See I&D Mem. at 11-

12. In the latter instance, absent contrary evidence, 16 Commerce reasonably infers that

the government exerts de facto control by exercising its legal rights as a majority

shareholder of the exporter’s parent company, rendering each link in the chain of

ownership ultimately beholden to the government. See id. at 14; Jiasheng I, 28 F.

Supp. 3d at 1339 (“In both its de jure and de facto determinations, Commerce may

make reasonable inferences from the record evidence.”) (citing Daewoo Elecs. Co. v.

United States, 6 F.3d 1511, 1520 (Fed. Cir. 1993)); cf. AT&M II, 885 F. Supp. 2d at

1353 (explaining that Chinese corporate law protects the rights of investors; thus, when

the government is the controlling investor/shareholder, the law “subject[s] the investee

to governmental control”) (emphasis omitted). 17

       Plaintiffs do not contest Commerce’s factual findings regarding Lianzhou’s and

Quhua’s respective chains of ownership. Pls.’ Mem. at 31-32 (citing I&D Mem. at 12).




16  The court addresses Plaintiffs’ assertion that Commerce has effectively rendered the
presumption “irrebuttable” infra, pp. 27-28.
17 Plaintiffs assert that, since 1994, Commerce has granted exporters a separate rate

despite “significant—and even 100 percent—government ownership.” Pls.’ Mem. at 18-
19 (citations omitted). In the only cited determination that post-dates the AT&M
litigation, the government held a minority stake in the relevant entity. See Issues and
Decision Mem. for the Admin. Review of the Antidumping Duty Order on Small Diameter
Graphite Electrodes from the PRC; 2014-2015, A-570-929 (Sept. 2, 2016) at 18-19,
available at https://enforcement.trade.gov/frn/summary/prc/2016-21782-1.pdf (last
visited Oct. 4, 2018).
       Case 1:17-cv-00121-MAB Document 54             Filed 10/18/18    Page 18 of 29



Court No. 17-00121                                                                   Page 18


Plaintiffs assert that record evidence nevertheless demonstrates autonomy with regard

to management selection. Pls.’ Mem. at 28-31. Plaintiffs’ assertion is unavailing.

       Plaintiffs first point to the lack of direct involvement of SASAC/Juhua Group in the

selection or activities of Plaintiffs’ respective boards, and the lack of SASAC’s direct

involvement in the selection or activities of Zhejiang Juhua’s board. Pls.’ Mem. at 28

(citations omitted). Plaintiffs’ argument ignores that Juhua Group, an SOE, is the

majority owner of Zhejiang Juhua, and that Zhejiang Juhua, subject to that majority

ownership, is the sole owner of the Plaintiffs. See, e.g., I&D Mem. at 12 (discussing

evidence of indirect majority ownership).

       Plaintiffs also point to various aspects of Zhejiang Juhua’s articles of association.

Pls.’ Mem. at 28-30. Plaintiffs argue that Article 39 “ensur[es] that [] Juhua Group is a

passive investor.” Pls.’ Mem. at 28; see also id. at 29 (“Zhejiang Juhua is required by its

[articles of association] to conduct its business operations as if it were 100 percent

owned by the public, without any ownership interest of Juhua Group.).” However,

Article 39—which provides, inter alia, that “[a] controlling shareholder . . . shall not take

advantage of its relationship to harm the interests of The Company,” and owes “a

fiduciary duty to The Company”—does not render Juhua Group a passive investor. See

Zhejiang Juhua Arts. of Assoc., Art. 39. Article 39 simply requires that any actions

Juhua Group takes as majority owner of Zhejiang Juhua are not harmful to Zhejiang

Juhua’s financial interest. See id.

       Plaintiffs next assert that Articles 40, 42, and 199 of Zhejiang Juhua’s articles of

association, along with Articles 37, 39, 99, and 100 of the Company Law of the People’s
       Case 1:17-cv-00121-MAB Document 54            Filed 10/18/18    Page 19 of 29



Court No. 17-00121                                                                  Page 19


Republic of China ensure the democratic and transparent election of Zhejiang Juhua’s

board. Pls.’ Mem at 29; see also Lianzhou AQR, Ex. A-15 (Company Law of the

People’s Republic of China (effective March 1, 2014) (“PRC Company Law”). Article 39

of the PRC Company Law provides for the classification of shareholder meetings into

regular and interim meetings. PRC Company Law, Art. 39. Article 99 cross-references

and makes applicable Article 37, which provides for a company’s shareholders to elect

and replace its directors and supervisors, and to decide their pay. Id., Arts. 37, 99.

Article 100 states that “[t]he general meeting of a company shall hold an annual meeting

once every year.” Id., Art. 100. Articles 40 and 42 of Zhejiang Juhua’s articles of

association mirror those provisions. See Zhejiang Juhua Arts. of Assoc., Art. 40

(discussing the shareholders’ general meeting and associated functions, including

appointment and remuneration powers), Art. 42 (discussing the classification of

shareholder meetings). 18 None of these provisions, however, constrain Juhua Group’s

ability to elect Zhejiang Juhua’s directors in accordance with its majority shareholding.

See Separate Rate Mem. at 2; Zhejiang Juhua Arts. of Assoc., Art. 32(II) (providing for

voting in accordance with shareholdings).

       Plaintiffs further assert that Articles 20 and 21 of the Code of Corporate

Governance for Listed Companies and Articles 56 and 86 19 of Zhejiang Juhua’s articles



18 Article 199 of Zhejiang Juhua’s articles of association sets forth rules governing
dissolution in the event of Zhejiang Juhua’s liquidation; thus, its relevance to Plaintiffs’
argument is unclear. See Zhejiang Juhua Arts. of Assoc., Art. 199.
19 Plaintiffs’ reference is to Article 82; however, their discussion suggests that this

reference is a typographical error and they intended to refer to Article 86. See Pls.’
Mem. at 29. Article 82 is discussed below. See infra, note 21 and accompanying text.
       Case 1:17-cv-00121-MAB Document 54               Filed 10/18/18    Page 20 of 29



Court No. 17-00121                                                                      Page 20


of association protect Zhejiang Juhua from its controlling shareholder. Pls.’ Mem. at 29-

30; see also Lianzhou AQR, Ex. A-16 (Circular of the China Securities Regulatory

Commission and the State Economic and Trade Commission on the Issuance of the

Code of Corporate Governance for Listed Companies, Jan. 7, 2002) (“Corp. Code

Circular”). Pursuant to Article 20, “controlling shareholders shall nominate the

candidates for directors and supervisors in strict compliance with . . . laws, regulations

and the company’s articles of association.” Corp. Code Circular, Art. 20. Article 21

prohibits “controlling shareholders [from] . . . directly or indirectly interfer[ing] with the

company’s [lawful] decisions or business activities.” Id., Art. 21. Articles 56 and 86 of

Zhejiang Juhua’s articles of association require “candidates for directors and

supervisors” to disclose affiliations with controlling shareholders, and prevent

shareholders from voting on matters in which they retain an interest. Zhejiang Juhua

Arts. of Assoc., Arts. 56, 86. These rules and requirements, however, exist alongside,

and do not undermine, Juhua Group’s “right to [perform] supervision on, making

suggestion for or inquiry on the operation of Zhejiang Juhua, the sole shareholder of

Quhua and Lianzhou.” I&D Mem. at 15 & n.89 (citing, inter alia, Zhejiang Juhua Arts. of

Assoc., Art. 32(III)) (internal quotation marks and additional citations omitted). 20




20  Plaintiffs seek to rely on additional provisions of the Corp. Code Circular to
demonstrate Zhejiang Juhua’s independence from Juhua Group. See Pls.’ Mem. at 9-
10 (citing Corp. Code Circular, Arts. 22-27). While these provisions may demonstrate
de jure autonomy, the issue here is de facto control, which the cited provisions fail to
rebut.
       Case 1:17-cv-00121-MAB Document 54            Filed 10/18/18    Page 21 of 29



Court No. 17-00121                                                                  Page 21


       Plaintiffs additionally point to Zhejiang Juhua’s “cumulative voting” 21 system and

online voting procedures that permit “smaller shareholders to have greater

representation in voting.” Pls.’ Mem. at 30 (citing Zhejiang Juhua Arts. of Assoc., Art.

82). Even if that were true, Plaintiffs have not shown that these provisions constrain

Juhua Group’s exercise of its rights as majority shareholder.

       Plaintiffs’ reliance on Articles 125, 127, and 137 of Zhejiang Juhua’s articles of

association also lacks merit. See id. at 30. Article 127 provides that each board

member holds one vote, while Article 125 provides that resolutions require more than

half of all votes to pass. See Zhejiang Juhua Arts. of Assoc., Arts. 125, 127. Juhua

Group’s ability to elect the majority of the board, however, means that it effectively

controls the majority of the votes. See id., Art. 32(II). Article 137 bars “[t]he person,

who assumes the posts other than the director in a controlling shareholder or an actual

controller,” from “assum[ing] the post of senior management in [Zhejiang Juhua].” Id.,

Art. 137. This provision, however, appears to leave open the possibility that Juhua



21Cumulative voting
      allows shareholders to cast all of their votes for a single nominee for the
      board of directors when the company has multiple openings on its board.
      In contrast, in "regular" or "statutory" voting, shareholders may not give
      more than one vote per share to any single nominee. For example, if the
      election is for four directors and you hold 500 shares (with one vote per
      share), under the regular method you could vote a maximum of 500
      shares for each one candidate (giving you 2,000 votes total—500 votes
      per each of the four candidates). With cumulative voting, you are afforded
      the 2,000 votes from the start and could choose to vote all 2,000 votes for
      one candidate, 1,000 each to two candidates, or otherwise divide your
      votes whichever way you wanted.
Quhua SRA, Ex. 7D (definition of “Cumulative Voting”); see also Zhejiang Juhua Art. of
Assoc., Art. 82 (governing cumulative voting procedures).
       Case 1:17-cv-00121-MAB Document 54            Filed 10/18/18    Page 22 of 29



Court No. 17-00121                                                                  Page 22


Group’s “directors” or “controllers” may in fact assume positions within Zhejiang Juhua’s

senior management, which positions include “general manager, deputy general

manager, person in charge of finance, and secretary of the Board of Directors.” See id.,

Art. 135.

       In sum, Plaintiffs’ insistence that Zhejiang Juhua’s articles of association, the

PRC Company Law, and the Corp. Code Circular “extinguish[]” the government’s de

facto control of Lianzhou and Quhua fails to persuade. See Pls.’ Mem. at 32. Instead,

the cited provisions represent the legal vehicles through which Juhua Group exercises

its control over Zhejiang Juhua and, thus, Quhua and Lianzhou. There is, therefore,

substantial evidence supporting Commerce’s determination that Quhua’s and

Lianzhou’s management is “beholden” to Zhejiang Juhua, whose board is controlled by

the government-owned Juhua Group. See I&D Mem. at 14; Separate Rate Mem. at 2.

       Having determined that Plaintiffs failed to demonstrate autonomy vis-à-vis

management selection, Commerce was not required to conduct further analysis. 22 “The

absence of de facto government control can be shown by evidence that the exporter

sets its prices independently of the government and of other exporters, negotiates its



22 Plaintiffs rely on Jiasheng I and Jiasheng II to support the proposition that Commerce
failed to consider “the totality of the circumstances,” including the de jure prong of the
separate rate test and the three additional de facto criteria. Pls.’ Mem. at 24-25 (citing
Jiasheng I, 28 F. Supp. 3d at 1339 n.160; Jiasheng II, 121 F. Supp. 3d at 1266); id. at
39. In neither case, however, does the court state that Commerce must consider each
criterion and prong and evaluate or weigh the exporter’s relative fulfillment of each. The
Jiasheng II court also recognized that Commerce’s post-Diamond Sawblades practice
generally precludes an exporter or producer from obtaining a separate rate when it is
majority-owned by the government, either directly or indirectly. 121 F. Supp. 3d at
1267.
       Case 1:17-cv-00121-MAB Document 54              Filed 10/18/18    Page 23 of 29



Court No. 17-00121                                                                     Page 23


own contracts, keeps the proceeds of its sales (taxation aside), and selects its

management autonomously.” AMS Assoc., 719 F.3d at 1379 (citation omitted)

(emphasis added). The test is conjunctive; thus, “Commerce requires that exporters

satisfy all four factors of the de facto control test in order to qualify for separate rate

status.” Yantai CMC Bearing Co. Ltd. v. United States, 203 F. Supp. 3d 1317, 1326

(2017) (citing AT&M III, 938 F. Supp. 2d at 1349). Because Plaintiffs failed to satisfy

one de facto criterion, “Commerce had no further obligation to continue with the

analysis.” Id. at 1326; see also Shandong Rongxin Imp. & Exp. Co., Ltd. v. United

States (“Rongxin III”), 23 42 CIT ___, Slip Op. 18-107 at 19 (Aug. 29, 2018). 24

       Finally, Plaintiffs’ argument that Commerce’s determination is inconsistent with

relevant judicial precedent lacks merit. Plaintiffs seek to distinguish the Diamond

Sawblades proceeding and Yantai CMC on the basis that those cases involved

instances of actual control and on the basis that those cases did not address the

protections afforded to publicly-traded companies by the Corp. Code Circular. Pls.’

Mem. at 36-37 (citing AT&M II, 885 F. Supp. 2d at 1352, 1356); Pls.’ Mem. at 39 (citing

Yantai CMC, 203 F. Supp. 3d at 1326). Plaintiffs appear to misunderstand their burden.

Commerce presumes that exporters from a nonmarket economy country, such as




23 The court decided Rongxin III following the court ordered remands in Shandong
Rongxin Imp. & Exp. Co., Ltd. v. United States (“Rongxin II”), 41 CIT ___, 203 F. Supp.
3d 1327 (2017), and Shandong Rongxin Imp. & Exp. Co., Ltd. v. United States, 40 CIT
___, 163 F. Supp. 3d 1249 (2016).
24 Accordingly, the court does not address Plaintiffs’ arguments regarding evidence

demonstrating the absence of de jure control or the absence of de facto control vis-à-vis
the remaining criteria. See Pls.’ Mem. at 25-28.
      Case 1:17-cv-00121-MAB Document 54            Filed 10/18/18   Page 24 of 29



Court No. 17-00121                                                                 Page 24


China, are government-controlled unless the exporter demonstrates otherwise. See,

e.g., Huaiyin Foreign Trade Corp., 322 F.3d at 1372. Plaintiffs’ evidence, which

documented the unbroken chain of ownership from the Chinese government to

Lianzhou and Quhua and set forth the corporate and legal mechanisms pursuant to

which Juhua Group and Zhejiang Juhua discharge their ownership duties, failed to rebut

the presumption. Cf. AT&M II, 885 F. Supp. 3d at 1358. 25 The lack of evidence of

specific instances of actual control does not render Commerce’s finding unsupported by

substantial evidence; indeed, in the context of majority government ownership, requiring

Commerce to point to such evidence turns the presumption on its head by placing the

burden on petitioners to prove the absence of autonomy. See AMS Assoc., Inc., 719

F.3d at 1379-80 (the respondent/exporter bears the burden of demonstrating autonomy

from government control); cf. An Giang II, 284 F. Supp. 3d at 1359 (noting that, in the

context of minority ownership, Commerce requires additional evidence of control before

concluding that an exporter has failed to rebut the presumption). Plaintiffs’ attempts to

analogize the facts of this case to those in which the court has remanded Commerce’s

separate rate determinations are also unavailing. 26



25 Plaintiffs’ assertion that “Juhua Group would violate the PRC Company Law if it were
to appoint Zhejiang Juhua’s board members,” Pls.’ Mem. at 38 (emphasis omitted),
misses the point because Commerce made no such finding. Rather, Commerce relied
upon Juhua Group’s ability as majority shareholder to control “the operations of the
company, including the selection of management,” and its interest in so doing. I&D
Mem. at 12.
26 Plaintiffs point to the Jiasheng I court’s statement “that Commerce considers the

‘totality of the circumstances’ and does not rely solely on ‘the possibility for
governmental control over export activities.’” Pls.’ Mem. at 39 (quoting Jiasheng I, 28 F.
Supp. 3d at 1339 n.160, 1348). That case, however, involved minority government
          Case 1:17-cv-00121-MAB Document 54          Filed 10/18/18    Page 25 of 29



Court No. 17-00121                                                                   Page 25


          In sum, Commerce’s finding that Plaintiffs failed to rebut the presumption of

government control is supported by substantial evidence.

   III.      Whether Commerce’s Determination is in Accordance with Law

          A. Parties’ Contentions

          Plaintiffs contend that Commerce misapplied the presumption of government

control. Pls.’ Mem. at 41-42. According to Plaintiffs, the evidence they submitted

rebutted the presumption; thus, Commerce impermissibly denied their separate rate

applications absent evidence of specific instances of actual control. Id. at 41-42; see

also Pls’ Reply at 10-14. Plaintiffs also assert that Commerce has “convert[ed] the

presumption into an irrebuttable finding of government control based on indirect

ownership” without “indicat[ing] what type of evidence would have been sufficient for

separate rates.” Pls.’ Mem. at 42. Plaintiffs further contend that Commerce departed




ownership. Thus, evidence tracing ownership to the government did not merit the
denial of a separate rate. Jiasheng I, 28 F. Supp. 3d at 1349. Plaintiffs assert that An
Giang I “compels remand” on the basis of the court’s finding that Commerce had
impermissibly relied on potential control to deny a separate rate request. Pls.’ Mem. at
40 (citing An Giang I, 203 F. Supp. 3d at 1291-92). In An Giang II, however, the court
clarified the relevance of potential control in cases concerning majority and minority
government control and affirmed Commerce’s determination. 284 F. Supp. 3d at 1359.
Plaintiffs also assert that Rongxin II “compels remand” on the basis of the court’s
remand therein for Commerce to explain the propriety of its reliance on a respondent’s
failure to fulfill one de facto criterion to deny a separate rate. Pls.’ Mem. at 40-41 (citing
Rongxin II, 203 F. Supp. 3d at 1348). Following remand, however, the Rongxin III court
affirmed Commerce’s determination that the exporter had failed to establish the
absence of de facto control solely on the basis of its failure to demonstrate autonomy
regarding management selection. Rongxin III, Slip Op. 18-107 at 19.
      Case 1:17-cv-00121-MAB Document 54           Filed 10/18/18   Page 26 of 29



Court No. 17-00121                                                              Page 26


from the separate rate methodology stated in Policy Bulletin 05.1 without adequately

acknowledging or explaining its departure therefrom. Id.

      Defendant contends that Commerce applied properly the presumption of

government control and correctly found that Plaintiffs’ evidence failed to address Juhua

Group’s indirect control over Lianzhou and Quhua. Def.’s Resp. at 31. Defendant

further contends that Commerce adhered to its long-standing separate rate

methodology, and Plaintiffs’ arguments “amount to mere disagreement” with the

agency’s conclusion. Def.’s Resp. at 31-32. 27

      B. Commerce Applied Properly the Presumption of Government Control

      Plaintiffs assert that Commerce’s analysis ran afoul of Federal Circuit precedent

regarding the operation of presumptions. See Pls.’ Mem. at 41-42 (citing A.C.

Aukerman Co. v. R.L. Chaides Const. Co., 960 F.2d 1020 (Fed. Cir. 1992), abrogated

on unrelated grounds by SCA Hygiene Prods. Aktiebolag v. First Quality Baby Prods.,

LLC, 137 S.Ct. 954, 959 (2017)). Quoting Aukerman’s discussion of Federal Rule of

Evidence 301, which governs what is referred to as the “bursting bubble” theory of

presumptions, 28 Plaintiffs assert they met their burden of producing the “minimum

quantum of evidence” necessary to rebut the presumption. Pls.’ Mem. at 41-42 (quoting



27 Defendant-Intervenors did not respond to Plaintiffs’ arguments regarding the
lawfulness of Commerce’s determination. See Def.-Ints.’ Resp. at 6-7 (presenting
arguments pertaining solely to the court’s substantial evidence review).
28 Pursuant to the bursting bubble theory, “a presumption is not merely rebuttable but

completely vanishes upon the introduction of evidence sufficient to support a finding of
the nonexistence of the presumed fact.” Aukerman, 960 F.2d at 1037-38 (discussing
the amount of evidence a patentee must proffer to rebut an alleged infringer’s assertion
that the patentee waited too long to file an infringement action).
       Case 1:17-cv-00121-MAB Document 54             Filed 10/18/18    Page 27 of 29



Court No. 17-00121                                                                  Page 27


Aukerman, 960 F.2d at 1037). The foregoing discussion demonstrates, however, that

Commerce properly found that Plaintiffs’ evidence wholly failed to rebut the presumption

of government control. See supra pp.18-25; I&D Mem. at 12-15. Thus, to the extent

Aukerman informs the court’s analysis, it is unhelpful to Plaintiffs’ position.

       Additionally, the court disagrees with Plaintiffs’ assertion that Commerce has

“convert[ed] the presumption into an irrebuttable finding of government control based on

indirect ownership.” Pls.’ Mem. at 42. The presence of direct or indirect majority

government ownership may require exporters to surmount a high bar to demonstrate

the absence of de facto control, but it does not necessarily preclude exporters from

obtaining a separate rate. See Def.’s Resp. at 22-23 (noting, for example, the absence

of evidence “that [] Juhua Group did not actually vote its shares”); 29 cf. Yantai CMC, 203

F. Supp. 3d at 1325-26 (“That particular facts (majority ownership) may be sufficient

to support an agency determination of control, and the existence of those facts in this

particular case (i.e., indirect majority control by SASAC), does not alter the test into an

irrebuttable presumption; instead, it means that, on the basis of these facts, Plaintiff



29 Two opinions addressing Commerce’s separate rate analysis have suggested
otherwise. See An Giang II, 284 F. Supp. 3d at 1362 (“A respondent may rebut th[e]
presumption [of government control], unless record evidence demonstrates that the
majority shareholder is controlled by the government.”); Jiasheng II, 121 F. Supp. 3d at
1267 (Commerce’s practice “holds that . . . majority ownership [] ‘in and of itself’
precludes a finding of de facto autonomy.”) (citation omitted). At oral argument,
however, Defendant clarified that Commerce has not taken the position that majority
government ownership per se bars separate rate eligibility. Defendant posited the
possibility that evidence in the form of an article of association limiting a government-
owned entity from voting in accordance with its majority shareholding may compose
affirmative evidence breaking the chain of control, but noted that such evidence was
absent here. Oral Arg. Recording at 30:10-32:33.
      Case 1:17-cv-00121-MAB Document 54            Filed 10/18/18    Page 28 of 29



Court No. 17-00121                                                                  Page 28


failed to rebut the presumption.”). That Commerce did not forecast the type of evidence

that would be sufficient to rebut the presumption does not render its determination

unreasonable or unsupported by substantial evidence.

       C. Commerce Adhered to its Longstanding Separate Rate Analysis

       Plaintiffs assert that Commerce deviated from Policy Bulletin 05.1 by (1) denying

a separate rate on the basis of a single de facto criterion and thereby treating

government ownership as dispositive; (2) relying on the potential for government control

instead of actual control; and (3) acting contrary to a prior proceeding in which

Commerce granted a separate rate notwithstanding evidence of government

involvement in management selection. Pls.’ Mem. at 42-43 (citations omitted); see also

Pls.’ Reply at 17-21. The court has largely dispensed with these arguments elsewhere.

See supra pp. 23 & n.22 (Commerce properly may rely on a single criterion); id. pp. 15-

17 (clarifying Commerce’s consideration of potential control in the context of majority

versus minority ownership and the implications thereto with regard to rebutting the

presumption); id. pp. 24-25 & n.26 (squaring this case with judicial precedent).

       Briefly, Policy Bulletin 05.1 does not direct or otherwise require Commerce to

address each de facto criterion and the de jure prong of its separate rate test before

denying an exporter a separate rate. Policy Bulletin 05.1 at 1-2 (summarizing

Commerce’s separate rate test); see also Yantai CMC, 203 F. Supp. 3d at 1326;

Rongxin III, Slip Op. 18-107 at 19. Plaintiffs’ assertion that Commerce “treated

government ownership as dispositive,” Pls.’ Mem. at 43, overlooks Commerce’s

consideration of the degree of government ownership (majority or minority), and fails to
       Case 1:17-cv-00121-MAB Document 54            Filed 10/18/18   Page 29 of 29



Court No. 17-00121                                                                Page 29


disprove the evidentiary bases supporting Commerce’s determination. Plaintiffs’

reliance on Jiasheng II 30 to support the assertion that Commerce’s decision contradicts

prior determinations is unavailing. See id. (citing Jiasheng II, 121 F. Supp. 3d at 1269).

Jiasheng II concerned minority government ownership, see 121 F. Supp. 3d at 1269;

thus, government ownership was not dispositive of the degree of government control.

       In sum, though Commerce now accords more weight to evidence of an exporter’s

government ownership as a consequence of the Diamond Sawblades proceeding, it

does so within the confines of its longstanding separate rate test. See I&D Mem. at 10-

12. Commerce has, moreover, placed exporters on notice of this change. See, e.g.,

Steel Wire Rod Mem. at 6-7. Plaintiffs may disagree with the conclusions Commerce

reaches on the basis of this evidence, but mere disagreement is not a sufficient basis to

remand Commerce’s determination. Accordingly, Commerce’s decision to deny

Plaintiffs’ requests for separate rates is in accordance with law.

                                       CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion is denied. Judgment will enter

accordingly.



                                                 /s/   Mark A. Barnett
                                                 Mark A. Barnett, Judge

Dated: October 11, 2018
      New York, New York



30Plaintiffs identify the case as “Jiansheng I”; however, the accompanying reporter
volume and pin cite suggests that Plaintiffs intended to cite to Jiasheng II.
